IN THE UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT
                                ____________________

                                    No. 99-31220
                                ____________________



                                 WALLACE BODDEN,
                                                                  Plaintiff-Appellant,

                                        VERSUS

              NATIONAL PETROLEUM CONSTRUCTION COMPANY
                 ABU DHABI UNITED ARAB EMIRATES, ET AL

                                                                  Defendants,


              NATIONAL PETROLEUM CONSTRUCTION COMPANY
                   ABU DHABI UNITED ARAB EMIRATES,

                                                                  Defendant-Appellee.

                            ___________________________

                       Appeal from the United States District Court
                    for the Eastern District of Louisiana, New Orleans
                            ____________________________
                                    November 17, 2000

Before DAVIS, BARKSDALE, Circuit Judges, and WOOD, Jr.*, Senior Circuit Judge.




       *
         Honorable Harlington Wood, Jr., Senior U.S. Circuit Judge for the Seventh Circuit,
sitting by designation.
99-31220                                                                Page 2

PER CURIAM:**

          Wallace Bodden filed a maritime personal injury action in state court against the

National Petroleum Construction Company, Abu Dhabi United Arab Emirates (“NPCC”).

The NPCC removed to the district court, asserting jurisdiction under 28 U.S.C. § 1330 as

a foreign state pursuant to the Foreign Sovereign Immunity Act (“FSIA”), 28 U.S.C. §§

1601- 1611. The district court granted NPCC’s motion to dismiss on the basis of

NPCC’s immunity from jurisdiction under 28 U.S.C. § 1604. Bodden appeals. We

affirm.

          Bodden was on a barge tender which was working in tandem with a derrick barge

owned and operated by NPCC and Abu Dhabi Marine Operating Co. (“ADMO”).1 The

two barges were located in the Persian Gulf within the territorial waters of Abu Dhabi.

NPCC is a corporation under the laws of Abu Dhabi. Based on a document similar to

articles of incorporation, the district court determined that 70% of the NPCC’s stock is

owned by Abu Dhabi National Oil Co. (“ADNOC”). Plaintiff concedes that ADNOC is

owned directly by the government of Abu Dhabi. The district court found that NPCC

was entitled to immunity as a foreign state under 28 U.S.C. § 1603, which provides:



          **
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

          1
       In an order dated October 12, 1999, the district court found that ADMO was an Abu
Dhabi corporation with a majority of its shares held by the government of Abu Dhabi and
was immune from jurisdiction of the United States courts.
99-31220                                                                  Page 3

       (a) A “foreign state”, . . .includes a political subdivision of a foreign state or
       an agency or instrumentality of a foreign state as defined in subsection (b).
       (b) An “agency or instrumentality of a foreign state” means any entity–
           (1) which is a separate legal person, corporate or otherwise, and
           (2) which is an organ of a foreign state or political subdivision thereof,
           or a majority of whose shares or other ownership interest is owned by a
            foreign state or political subdivision thereof . . . .

       Bodden asserts that indirect ownership by a foreign state is not sufficient to

qualify an entity for foreign state status. In Delgado v. Shell Oil Co., No. 95-21074 (5th

Cir. Oct. 19, 2000), this circuit held that “the majority ownership requirement for an

entity to qualify as a ‘foreign state’ under FSIA is satisfied by tiered or indirect majority

ownership to the same extent that it is satisfied by direct ownership.” We therefore

AFFIRM the district court’s dismissal of NPCC.2




       2
         In his brief, Bodden also argued that the district court’s dismissal of his claims as
time-barred under a one-year prescription must be corrected. This argument is moot as the
district court has already corrected itself. In its order of June 9, 1999, the district court,
characterizing the complaint as a “delictual” action, found the claim to be time-barred under
Louisiana’s one year statute of limitations, due to the fact that the alleged incident occurred
on May 23, 1997, and the complaint was filed on October 13, 1998. However, in its order
of October 12, 1999, the district court stated that its previous determination of prescription
“under Louisiana law was premature,” and conceded that the possibility of applying general
maritime law existed.
99-31220   Page 4